DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 12/02/2016.  It is noted, however, that applicant has not filed a certified copy of the DE102016123345.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 7-11 are rejected under 35 U.S.C.103 as being unpatentable over Demarest et al. (2017/0173354) in view of Jones et al. (2007/0009856).
Regarding claim 1, Demarest discloses the device comprising: a radiation source (light emitters 304A-B) configured for irradiating the tooth (paragraph 87); a temperature sensor and a humidity sensor (paragraph 62); a controller (processor), which controls the radiation source as a function of signals from the temperature sensor and the humidity sensor (paragraph 62).  
Jones et al. discloses a signaling unit (software control), that is configured to send a signal to inform the user when the process is completed or the treatment time has expired (paragraph 101).  Note that Jones et al. discloses sending a signal to a user by optical, audio, and/or light (paragraphs 60-66).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Demarest by including such signaling unit configured to output a feedback to the user in order to inform the user that the process is completed as taught by Jones et al. 
Note that the recitation “for drying of the tooth or bone surfaces” is in the preamble and is considered to be intended use.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Also, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, if the prior art structure is capable of performing the recited function or intended use, then it meets the claim.  In this case, the prior art has all the structural limitations as claimed, and is capable of “drying the tooth” as claimed. 
As to claim 2, Demarest et al. discloses the humidity sensor for determining air humidity, i.e. inside or outside the mouth (paragraph 62).  

As to claims 4-5, Demarest et al. discloses a spacer 700 configured to be set in position on a tooth, the spacer configured to space the radiation source 300A, 300B, and the sensors a distance apart from the tooth; wherein the spacer 700 is designed as a tube (Fig. 6; that is, the spacer 700 has long hollow channel 108 (Fig. 2).  
As to claims 7-8, Demarest et al. fail to disclose controlling the radiation according to a set point value and maximum temperature.  Jones et al. discloses controlling the electromagnetic radiation accordance with desired or predetermined procedural steps (paragraph 53).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Demarest et al. by controlling the radiation according to a preset parameters as taught by Jones et al. in order to provide for predetermined parameters according to the desired treatment plan. 
As to claim 9, Demarest et al. discloses the spacer 700 configured to be set in position on a tooth, the spacer configured to space the radiation source 300A, 300B, and the sensors a distance apart from the tooth.  Therefore, the sensor is for non-contacting temperature measurement.  

As to claim 11, Demarest et al. in view of Jones et al. discloses all the elements of the invention substantially as claimed as detailed above with respect to claims 1 and 4.  Particularly, Demarest et al. discloses a spacer 700 configured to be set in position on a tooth, the spacer configured to space the radiation source 300A, 300B, and the sensors a distance apart from the tooth.
Response to Arguments
6.	Applicant’s arguments with respect to the amendments made to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772